Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 1 of 10 PageID# 9083




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 AMAZON.COM, INC., and AMAZON DATA
 SERVICES, INC.,

    Plaintiffs,

                           v.                         Case No. 1:20 Civ. 484

 WDC HOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS; BRIAN
 WATSON; STERLING NCP FF, LLC;
 MANASSAS NCP FF, LLC; NSIPI
 ADMINISTRATIVE MANAGER; NOVA WPC
 LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; CARLETON NELSON;
 CASEY KIRSCHNER; ALLCORE
 DEVELOPMENT LLC; FINBRIT HOLDINGS
 LLC; CHESHIRE VENTURES LLC; JOHN
 DOES 1-20,

    Defendants.



       REPLY IN SUPPORT OF MOTION TO REQUIRE PLAINTIFFS TO FILE
      AND SERVE A PARTIALLY UNREDACTED COPY OF EXHIBIT 2 TO THE
         SECOND AMENDED COMPLAINT AND TO EXPEDITE BRIEFING

        Amazon did not have to attach the email identified as Exhibit 2 to its Second Amended

 Complaint.       But it did.   And having done so—presumably for some perceived litigation

 advantage—Amazon must take the bad with the good. It cannot withhold non-privileged parts of

 that exhibit from the Court and from Defendant Carleton Nelson’s counsel. The arguments of

 Amazon and the email’s author lack merit. Amazon meekly claims that the author’s identity is

 not a part of the allegations against Mr. Nelson. It is. Amazon attached the email to the

 complaint. Amazon claims the author’s identity is irrelevant to Mr. Nelson’s pending motion to

 dismiss. But in our adversarial system, Mr. Nelson decides what arguments to advance in
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 2 of 10 PageID# 9084




 support of his motion, not Amazon. The email’s author proffers supposed safety concerns in

 support of confidentiality, which Amazon only half-heartedly endorses.          But those vague

 allegations—none of which involve Mr. Nelson—offer no basis for withholding the information

 from the Court and Mr. Nelson’s counsel. And neither the email’s author nor Amazon gives any

 persuasive reason why the “Attorneys’ Eyes Only” designation under the protective order fails to

 alleviate those safety concerns.

        The specific and limited information at issue—a partially unredacted copy of Exhibit 2—

 may be relevant, indeed critical, to Mr. Nelson’s pending motion to dismiss and soon-to-be-filed

 reply in support of that motion. Having attached the email to its complaint, Amazon has no

 absolute right to unilaterally hide non-privileged information in that email from the Court and

 from Mr. Nelson.

                                          ARGUMENT

        1.      Amazon cannot conceal from Mr. Nelson’s counsel the identity of the author of

 the email attached as Exhibit 2 to Amazon’s Second Amended Complaint. As an exhibit to the

 complaint, the email is “part of the pleading for all purposes.” Fed. R. Civ. P. 10(c) (emphasis

 added). Exhibit 2 is thus a judicial record to which the public—including Mr. Nelson—has a

 common-law and constitutional right of access. See Bernstein v. Bernstein Litowitz Berger &

 Grossmann LLP, 814 F.3d 132, 140 (2d Cir. 2016); FTC v. AbbVie Prods. LLC, 713 F.3d 54, 62-

 63 (11th Cir. 2013); Courthouse News Serv. v. Schaefer, 440 F. Supp. 3d 532, 557 (E.D. Va.

 2020). As the parties seeking to hide the information, Amazon and the email’s author must carry

 the burden that their redactions to Exhibit 2 are appropriate. See Rushford v. New Yorker Mag.,

 Inc., 846 F.2d 249, 253 (4th Cir. 1988); see also E.D. Va. Local Civ. R. 5(B), (C).1


 1
   The author argues that Mr. Nelson’s motion “seeks a result directly contrary to the [ judicial
 record] case law on which it relies” because the motion “seeks to have information revealed to


                                                 2
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 3 of 10 PageID# 9085




        Neither Amazon nor the author even tries to carry that burden. Nor is it clear that

 Amazon even has standing to oppose Mr. Nelson’s request. Amazon claims no independent

 confidentiality interest in Exhibit 2 and identifies no injury that Amazon will suffer from

 disclosure of an unredacted version of the email. Instead, both Amazon and the author claim that

 the author’s identity “is not within th[e] universe” of “the allegations included in the complaint

 and any exhibits attached to the complaint.”        Dkt. 222-1 (“Author Opp.”) at 3; Dkt. 226

 (“Amazon Opp.”) at 2. Nonsense. The author’s identity is part of Exhibit 2 to the complaint.

 Dkt. 155-2; see also Dkt. 12-5; Dkt. 106-2.         Amazon’s unilateral decision to redact that

 information does not remove the name from the “universe” of “allegations” and “exhibits.” It

 cannot change the fact that the name of the email’s author is there, underneath the black ink that

 Amazon applied to the document to mask the author’s identity. The author suggests that hiding

 this information from the Court somehow justifies withholding the name from Mr. Nelson.

 Author Opp. 2. But that does not cure the violation; it compounds it.

        “[I]f a plaintiff ‘attaches documents and relies upon the documents to form the basis for a

 claim or part of a claim, dismissal is appropriate if the document negates the claim.’ ” Goines v.

 Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016); see also S. Walk at Broadlands

 Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 182 (4th Cir. 2013);

 Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991). Amazon has



 the Court and litigants, but kept secret from the public.” Dkt. 222-1 (“Author Opp.”) at 2. That
 argument is puzzling. For one thing, precedents permitting public access to Exhibit 2
 necessarily support the more limited disclosure under the protective order that Mr. Nelson seeks.
 And, in any event, to the extent this Court concludes the precedents require public disclosure of
 the author’s identity—and the law may so require, given the weakness of the author’s supposed
 safety concerns, see pp. 5-7, infra—Mr. Nelson has no objection to public disclosure. Mr.
 Nelson has merely offered to receive the information subject to the protective order, and seeks
 that relief now, in an effort to compromise and to assuage the author’s safety concerns,
 unfounded as they may be.


                                                 3
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 4 of 10 PageID# 9086




 handicapped Mr. Nelson’s ability to make—and the Court’s ability to assess—such arguments

 by selectively redacting information from Exhibit 2. Amazon maintains that it “could . . .

 plead[ ] the facts that triggered its investigation with no attribution at all.” Amazon Opp. 2.

 Perhaps. But that is not what Amazon did. In choosing to attach the email to its complaint,

 Amazon must now bear the consequences of that decision. The entire document (or, at least, the

 non-privileged part) is “part of the complaint” and must be made available to Mr. Nelson’s

 counsel so that he can assess whether to argue that “ ‘the document negates the claim.’ ” Goines,

 822 F.3d at 166.2

        The author’s identity may do just that. Amazon alleges that Mr. Nelson participated in a

 single “association-in-fact enterprise,” which requires evidence of a single, “continuing unit that

 functions with a common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009). But if the

 author of Exhibit 2 also participated in the alleged scheme, his or her cooperation with Amazon

 undermines the notion that the enterprise was a single cohesive unit acting with common

 purpose. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 375 (3d Cir. 2010). Amazon

 argues that the author’s identity is not relevant to Mr. Nelson’s motion to dismiss, explaining that

 the author’s identity “would not affect the sufficiency of [its] complaint.” Amazon Opp. 2. The

 author argues similarly. Author Opp. 4.3 But in an adversarial system, that judgment is neither

 Amazon’s nor the author’s to exercise: Mr. Nelson and his counsel decide what arguments to

 advance in support of their motion, not Amazon. And, more fundamentally, Mr. Nelson has no

 obligation to show relevance here. Amazon attached the document to the complaint. The
 2
   Indeed, if Amazon as plaintiff may selectively redact exhibits to a complaint, then Goines is a
 dead letter. Any savvy plaintiff attaching exhibits to a complaint will always redact information
 that “negates the claim.”
 3
  It is hard to see how the Court could even assess the merits of Amazon’s argument on this point
 without knowing the identity of the author. Mr. Nelson’s ability to respond is similarly
 hampered by the author’s anonymity.


                                                  4
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 5 of 10 PageID# 9087




 document is thus part of the pleading “for all purposes,” and Mr. Nelson is entitled to all non-

 privileged information that it contains.4

        Amazon’s and the author’s reliance on Novak v. Kasaks, 216 F.3d 300 (2d Cir. 2000), is

 misplaced. Amazon Opp. 2-3; Author Opp. 2-3. The plaintiff in Novak did not attach selectively

 redacted materials to the complaint.        The Novak plaintiff simply declined to identify an

 individual’s identity within the complaint’s allegations.5       Amazon could have taken that

 approach here, but did not. Amazon’s further attempt to cast this dispute as “a premature discov-

 ery request” is off-base. Amazon Opp. 3. The question is not whether the author’s identity is

 presently discoverable under Rule 26. The question is whether Amazon can strategically inject a


 4
   Amazon’s suggestion (at 2) that “Defendants have already filed their motions to dismiss” also
 is beside the point. Mr. Nelson’s counsel has been requesting this information since September
 18, 2020—well before his motion to dismiss came due. See Dkt. 205-1 at 7-8.
 5
   Like Novak, every single case cited by the author and by Amazon involves a purported
 omission from the complaint itself. None involves selectively redacted material from an exhibit
 to the complaint. And, in some of those cases, the court actually dismissed the complaint be-
 cause it failed to plead sufficient information about the confidential source. See Tchrs.’ Ret. Sys.
 of La. v. Hunter, 477 F.3d 162, 179-82 (4th Cir. 2007) (affirming dismissal of complaint that
 relied on conclusory references to statements from confidential sources); Makor Issues & Rights,
 Ltd. v. Tellabs, Inc., 437 F.3d 588, 596 (7th Cir. 2006) (rejecting “bright line rule” requiring the
 identity of anonymous sources referenced in a complaint), vacated on other grounds by Tellabs,
 Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007); In re Daou Sys., Inc., Secs. Litig., 411
 F.3d 1006, 1015 (9th Cir. 2005) (same); Cal. Pub. Emps.’ Ret. Sys. v. Chubb Corp., 394 F.3d
 126, 146-47, 166 (3d Cir. 2004) (affirming dismissal of complaint that, among other things,
 failed to plead sufficient details about anonymous statements); Adams v. Kinder-Morgan, Inc.,
 340 F.3d 1083, 1101 (10th Cir. 2003) (rejecting rule requiring disclosure of anonymous sources
 and adding that plaintiffs need not, and in this case did not, provide documentary evidence with
 the complaint); In re Cabletron Sys., Inc., 311 F.3d 11, 20-21 (1st Cir. 2002) (same); ABC
 Arbitrage Pls. Grp. v. Tchuruk, 291 F.3d 336, 353-55 (5th Cir. 2002) (affirming dismissal of
 complaint for, among other reasons, failing to provide sufficient details about anonymous
 statements); Fla. State Bd. of Admin. v. Green Tree Fin. Corp., 270 F.3d 645, 667-68 (8th Cir.
 2001) (noting that PLRA plaintiffs need not identify sources that are merely referenced in a
 complaint); see also Confidential Informants in Private Litigation: Balancing Interests in
 Anonymity and Disclosure, 12 Fordham J. Corp. & Fin. L. 551, 562 & n.70 (2007) (not speaking
 directly to the issue of redacting material attached to a complaint but finding “no reported
 examples” of a plaintiff “supplementing a complaint with materials supplied in camera and ex
 parte). That distinction is critical.


                                                  5
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 6 of 10 PageID# 9088




 document into its complaint and then black out those parts of the document that Amazon does

 not like. On that point, the law is unambiguously clear: Amazon cannot. See United States v.

 Amodeo, 44 F.3d 141, 147 (2d Cir. 1995) (“[W]e consider it improper for the district court to

 delegate its authority to [redact judicial documents].”). Indeed, neither Amazon nor the author

 can cite a single case involving the unilateral redaction of non-privileged material from an

 exhibit to the complaint.

        2.      The author’s reliance on purported safety concerns gets the author nowhere. For

 starters, the author’s concerns involve Brian Watson and Casey Kirschner—not Mr. Nelson.

 Author Opp. 5-6. Those concerns thus are no basis for withholding this information from Mr.

 Nelson’s counsel, and—tellingly—the author cites not a single case to suggest otherwise.

        In any event, designation of the information as Attorneys’ Eyes Only under the protective

 order ameliorates any safety concern. The author’s and Amazon’s arguments that the protective

 order is inadequate are meritless. The author complains that the information might be used in

 “motions or other papers filed with the court.” Author Opp. 7. But the Court has procedures for

 such filings—procedures that have already been used by the parties without incident. See Dkt.

 180; Dkt. 55; E.D. Va. Local Civ. R. 5(C). The author further suggests that disclosure under the

 protective order “risk[s] . . . broader disclosure.” Author Opp. 7. Amazon argues similarly that

 disclosure will “threaten this informant and deter witness cooperation.” Amazon Opp. 4. These

 allegations—essentially, that counsel for Mr. Nelson will not abide by their obligations under the

 protective order and will intimidate witnesses—are outrageous, insulting, entirely without basis,

 and categorically false.6


 6
   Amazon suggests defendants “have refused even to identify all counsel who represent them.”
 Amazon Opp. 4. But Mr. Nelson’s counsel have executed Exhibit A to the protective order, are
 all officers of the Court, and take their obligations under the protective order seriously.


                                                 6
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 7 of 10 PageID# 9089




        The adequacy of the Attorneys’ Eyes Only designation is underscored by the vague and

 speculative nature of the author’s supposed safety concerns. Despite “work[ing] closely with

 defendant Brian Watson for several years,” the author fails to cite even one instance of Mr.

 Watson acting violently toward others or directing hostility of any kind toward the author

 personally. Author Opp. 5. The few details the author does provide cry out to be struck as

 “scandalous matter.”    Fed. R. Civ. P. 12(f ).      Unless the author is Mr. Watson’s treating

 psychiatrist, the author has no basis to diagnose Mr. Watson “as a narcissistic sociopath.”

 Author Opp. 5; see, e.g., Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1261-62 (11th Cir. 2004)

 (affirming finding that even a licensed counselor was unqualified to opine on “ ‘an individual’s

 mental capacity’ ”). The vague statement that the author attributes to Casey Kirschner is equally

 insufficient to support a credible safety concern. Cf. United States v. Pesaturo, 519 F. Supp. 2d

 177, 186-87 (D. Mass. 2007) (requiring disclosure of informant’s identity in part because the

 stated “safety concerns” were “more speculative than real”); Utley v. Acevedo, No. 15 Civ. 1086,

 2016 WL 4417728, at *5 (E.D. Cal. Aug. 19, 2016) (noting that “a vague assertion based on

 safety and security concerns” was insufficient to withhold an informant’s identity). And the

 author’s fear of “retribution” by unspecified “people” who have “los[t] jobs or . . . income” as a

 result of Amazon’s actions in response to the email, Author Opp. 6, is completely speculative

 and insufficient to justify non-disclosure in any event, see United States ex rel. Wenzel v. Pfizer,

 Inc., 881 F. Supp. 2d 217, 221 (D. Mass. 2012) (“[A] relator’s general fear of retaliation is

 insufficient to rebut the presumption of public access.”).

        3.      The remaining arguments hardly merit discussion. The author claims to have sent

 the email “in confidence.” Author Opp. 5. But the author sent the email voluntarily with no

 advance promises of confidentiality, identified him or herself by name, and made a ham-fisted




                                                  7
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 8 of 10 PageID# 9090




 effort to squeeze “compensation or some sort of professional engagement” out of Amazon. See

 Dkt. 155-2 at 3. When Amazon filed the author’s email with the Court—three times, Dkt. 12-5;

 Dkt. 106-2; Dkt. 155-2—it either did not ask the author’s consent, obtained it, or proceeded over

 the author’s objection. In any event, Amazon’s actions put the author’s identity at issue, not Mr.

 Nelson’s. And even if Amazon agreed not to “volunteer the informant’s identity,” judicial

 disclosure obligations routinely cut through private confidentiality agreements.         See, e.g.,

 Chigirinskiy v. Panchenkova, 319 F. Supp. 3d 718, 736-38 (S.D.N.Y 2018) (denying motion to

 seal references “to confidential matters contained in [a] Settlement Agreement” in part because

 the parties had already revealed details about the agreement in judicial documents); Lown v.

 Salvation Army, Inc., No. 04 Civ. 1562, 2012 WL 4888534, at *3 (S.D.N.Y Oct. 12, 2012)

 (concluding that the parties’ prior confidentiality agreements did not outweigh the public’s right

 of access). The author further invokes “reasonable concerns for . . . his/her current business

 activities.” Author Opp. 5. But the author cites no authority to support the assertion that such

 concerns merit complete confidentiality here, because no such authority exists. See United

 States ex rel. Permision v. Superlative Techs., Inc., 492 F. Supp. 2d 561, 564 (E.D. Va. 2007)

 (concluding that “a general apprehension that [plaintiff ’s] former employer might somehow

 interfere with his career prospects” could not justify sealing a complaint); see also United States

 v. King Pharms., Inc., 806 F. Supp. 2d 833, 842 (D. Md. 2011) (same).

                                         CONCLUSION

        Mr. Nelson asks that his counsel and the Court have information relevant to his pending

 motion to dismiss. Though there is no basis to shield the author’s name from the public, Mr.

 Nelson is willing to meet Amazon and the author halfway for now and designate that information

 as “Attorneys’ Eyes Only.” The Court should grant that reasonable request.




                                                 8
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 9 of 10 PageID# 9091




 Dated: November 13, 2020                  Respectfully submitted,

                                                         /s/
                                           Eric R. Nitz (Va. Bar No. 82471)
                                           MOLOLAMKEN LLP
                                           The Watergate, Suite 500
                                           600 New Hampshire Avenue, N.W.
                                           Washington, D.C. 20037
                                           (202) 556-2021 (telephone)
                                           (202) 536-2021 (facsimile)
                                           enitz@mololamken.com


                                           Justin V. Shur (admitted pro hac vice)
                                           Caleb Hayes-Deats (admitted pro hac vice)
                                           Kenneth E. Notter III (pro hac vice pending)
                                           MOLOLAMKEN LLP
                                           The Watergate, Suite 500
                                           600 New Hampshire Avenue, N.W.
                                           Washington, D.C. 20037
                                           (202) 556-2000 (telephone)
                                           (202) 556-2001 (facsimile)
                                           jshur@mololamken.com
                                           chayes-deats@mololamken.com

                                           Jennifer E. Fischell (admitted pro hac vice)
                                           MOLOLAMKEN LLP
                                           430 Park Avenue
                                           New York, New York 10022
                                           (212) 607-8174 (telephone)
                                           (212) 607-8161 (fax)
                                           jfischell@mololamken.com

                                           Counsel for Defendants Carleton Nelson
                                           and Cheshire Ventures LLC




                                       9
Case 1:20-cv-00484-LO-TCB Document 229 Filed 11/13/20 Page 10 of 10 PageID# 9092




                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 13, 2020, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system. On November 13, 2020, I will further cause the

  document and a notification of such filing (NEF) to be sent to the following parties by email or

  mail:

  Travis Stuart Andrews (Va. Bar No. 90520)           Jeffrey R. Hamlin (Va. Bar No. 46932)
  Luke Michael Sullivan (Va. Bar No. 92553)           George R. Calhoun
  Elizabeth P. Papez                                  James Trusty
  Patrick F. Stokes                                   IFRAH PLLC
  Claudia M. Barrett                                  jhamlin@ifrahlaw.com
  GIBSON DUNN & CRUTCHER LLP                          george@ifrahlaw.com
  tandrews@gibsondunn.com                             jtrusty@ifrahlaw.com
  lsullivan@gibsondunn.com
  epapez@gibsondunn.com                               Counsel for Defendants Brian Watson and
  pstokes@gibsondunn.com                              WDC Holdings LLC, Sterling NCP FF,
  cbarrett@gibsondunn.com                             LLC, Manassas NCP FF, LLC, and NSIPI
                                                      Administrative Manager
  Counsel for Plaintiffs

  Kevin Bedell                                        Casey Kirschner
  kbbedell@outlook.com                                635 N. Alvarado Lane
                                                      Plymouth, MN 55447
  Counsel for Author of Ex. 2                         casey.kirschner@gmail.com

                                                      Pro se


  Dated: November 13, 2020                                          /s/
                                                      Eric R. Nitz (Va. Bar No. 82471)
                                                      MOLOLAMKEN LLP
                                                      The Watergate, Suite 500
                                                      600 New Hampshire Avenue, N.W.
                                                      Washington, D.C. 20037
                                                      (202) 556-2021 (telephone)
                                                      (202) 536-2021 (facsimile)
                                                      enitz@mololamken.com

                                                      Counsel for Defendants Carleton Nelson
                                                      and Cheshire Ventures LLC
